—Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 8, 1999, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant pleaded guilty to criminal possession of stolen property in the fourth degree and was sentenced to 1 to 3 years in prison. Defense counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on this appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty and received an appropriate sentence. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
*770Cardona, P. J., Mercure, Crew III, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.